The opinion of the Court was by
Shepley J.
It is provided by St. 1824, c. 272, that the maker of a promissory note payable at a future day, when it is discounted or left in a bank for collection, shall be entitled to a grace of thee days, unless the third day happens on the Lord’s day, or on a day of public fast or thanksgiving ; and in that case to a grace of two days only.
The third day after this note, without grace, became due being the Lord’s day, the maker was entitled to a grace of two days only; and a presentment on the Lord’s day would be like one in other cases on the day after, the thee days of grace had elapsed, and it was too late.

Nonsuit confirmed.